                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                     Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                        MEMORANDUM

       Day-to-day, this Court sees lawyers of many different stripes. They have different

specialties, they come from different places, and they have different backgrounds. In

general, they conduct themselves with professionalism. They advocate for their clients while

respecting the Court and the judicial system. In so doing, they justify the faith that our

founders had in an adversarial system—a faith that the Court shares. Indeed, as a rule, the

Court is honored to share a profession with the lawyers who appear before it.

       Then there is Joshua Thomas. Thomas has appeared before the Court twice, in this

case and in a predecessor. Throughout those cases, he has disregarded the rules and

deadlines that ensure cases move in an orderly way. Even worse, he has ignored this Court’s

Orders. In light of all of that, the Court has now issued two Orders to Show Cause why the

Court should not sanction Thomas. At a hearing to address the first Order, Thomas was not

contrite. To the contrary, he lied to the Court about the reason for his actions, on the record

and under oath. Following that hearing, the Court afforded him the opportunity to respond to

the proposed sanctions in writing. Thomas finally showed a little bit of contrition, but given

his history, the Court does not believe it. Accordingly, the Court will sanction Mr. Thomas.
The Court’s sanctions here are harsh because less severe sanctions do not seem to get

through to Thomas. However, the Court will reduce the monetary sanction that it proposed,

in recognition of the arguments that Thomas makes in his written response.

                                         BACKGROUND

       A.      Thomas’s History Before The Court

               1.     The TCPA case

       Thomas has been counsel in two, related cases before the Court. In Shelton v. FCS

Capital LLC, et al., No. 2:18-cv-3723 (the “TCPA Case”), Thomas represented FCS Capital

LLC, Jacovetti Law P.C., Emil Yashayev, Barry Shargel, and Robert Jacovetti in a case in

which the plaintiff alleged that the defendants violated the Telephone Consumer Protection

Act. Thomas did not file a timely answer in that case, and a default was entered against his

clients. He argued that he was confused about his deadline to answer, and the Court

therefore vacated the default. (TCPA Case ECF No. 16). After the Court set a schedule for

that case, Mr. Thomas did not respond to any of the discovery that Shelton served on his

clients, including requests for admission. As a result, pursuant to Fed. R. Civ. P. 35, all of the

requests were deemed admitted.

       On September 17, 2019, Shelton moved for summary judgment in the TCPA Case.

Under the Court’s local rules, the deadline to respond was October 1, 2010. Thomas missed

that deadline. On October 8, 2019, Thomas filed a motion asking for two more weeks to

respond, until October 22, 2019. Thomas’s filing did not offer a meaningful explanation

about why he needed more time. But it did say, “There will be no further extension needs

after that.” (TCPA Case ECF No. 39.)

       That same day, the Court struck Shelton’s summary judgment motion because it did

not include a separate statement of undisputed material facts, as the Court’s policies and
procedures require. Shelton re-filed his motion the same day. The renewed motion was

identical as the one that he filed before, but it added a separate statement of facts.

Thomas’s deadline to file a response to the renewed motion was October 22, 2019, the

date that he had requested for a deadline.

       When the time came, though, Thomas was not ready to respond to the summary

judgment motion, even though he said he would be and had by then possessed the motion

for five weeks. At 4:07 p.m. on October 22, Thomas filed another motion for a two-week

extension to respond to the summary judgment motion. The motion was identical to the one

he had filed on October 8 in every respect, except that it changed the requested deadline. It

even made the same representation about not needing any additional extensions. It did not,

however, make any effort to show good cause or to explain why he waited until after 4pm on

the Friday that the response was due to seek an extension. So the Court denied the

extension motion shortly after it was filed. Thomas then elected not to file any response to

the summary judgment motion.

       While summary judgment briefing was occurring, the Court entered an order requiring

Thomas to file a disclosure statement on behalf of FCS Capital LLC pursuant to Fed. R. Civ.

P. 7.1. On October 24, 2019, he did so. (TCPA Case ECF No. 46.)

       On December 11, 2019, the Court granted Shelton’s summary judgment motion.

Under Local Rule of Civil Procedure 7.1, that decision triggered a 14-day period for Thomas’s

clients to seek reconsideration of the Court’s Order. They did not meet that deadline.

Instead, they waited an extra month, until January 27, 2020, to seek reconsideration. The

Court denied that motion as untimely.

              2.      This case
       In between the Court’s summary judgment ruling and Thomas’s belated

reconsideration motion, Thomas filed this case against Shelton and Shelton’s company Final

Verdict Solutions on behalf of FCS Capital, Jacovetti Law, Yashayev, Shargel, and Jacovetti.

When he filed this case, he neglected to file a disclosure statement pursuant to Rule 7.1. On

January 27, 2020, the Court ordered Thomas to file disclosure statements for FCS Capital

and Jacovetti Law within seven days. He ignored that Order. So, on February 14, 2020, the

Court issued an Order to Show Cause why it should not sanction Thomas for failing to

comply. The Court gave Thomas seven days to respond, meaning the response was due on

February 21. He did not file a timely response.

       Instead, on February 24, 2020, Thomas filed a motion for an extension of time. In the

Motion, he did not explain why he had been unable to file the disclosure statement or what

circumstances required more time to respond to the Order to Show Cause. He also did not

explain why he was filing after the Court deadline, other than a footnote with an allusion to

problems e-filing. The Court issued an Order noting that Thomas had not shown good cause

for the extension, let alone excusable neglect. However, given the significance of imposing

sanctions, the Court gave Thomas until February 28 to file his response. The Court noted

that it would not grant any further extensions.

       Meanwhile, on February 11, 2020, Shelton and FVS answered the complaint in this

case and moved for judgment on the pleadings. In an unsurprising twist, Thomas failed to

respond. So, on February 27, 2020, the Court granted the motion as unopposed.

       On February 28, Thomas filed another motion for an extension of time to respond to

the Court’s Order to Show Cause, even though the Court had told him it would not permit

further extensions. In his motion, Thomas asked the Court to allow him until March 9 to

respond, but he did not even try to explain why he needed that time. Instead, he talked
about his intent to file an amended pleading—an issue having nothing to do with his required

response to the Order to Show Cause. On March 1, Shelton and FVS filed a motion for

sanctions pursuant to 28 U.S.C. § 1927. The Court scheduled a hearing on the extension

motion and the sanctions motion.

       On March 6, Thomas filed a motion to reopen the case pursuant to Fed. R. Civ. P.

60(b) and to file an amended complaint. He also, at long last, filed a corporate disclosure

statement for FCS Capital and Jacovetti Law. But he still did not bother to respond to the

Court’s Order to Show Cause, nor did he include in any of his filings an explanation as to why

he had taken so long to file the corporate disclosure statement.

       The Court held a hearing on March 12, 2020. During the hearing, the Court placed

Thomas under oath. Thomas claimed that he did not file the corporate disclosure statement

because he was waiting for information from FCS Capital. However, the Court finds his

testimony on this point not to be credible. Indeed, in October 2019, Thomas filed a

corporate disclosure on behalf of FCS Capital in the TCPA Case. He could not explain why he

needed more information a few months later in order to file the same disclosure statement.

That contradiction, coupled with the Court’s observation of Thomas during the hearing, leads

the Court to conclude that Thomas was not being truthful with the Court. Also, throughout

the hearing, Thomas was unapologetic about his actions. His actions and approach to the

hearing did not convey contrition; they conveyed defiance.

       The Court outlined four sanctions that it was considering for Thomas: (1) a sanction

of $250/day that Thomas did not comply with the Court’s Order to file a corporate disclosure

statement; (2) a requirement that Thomas provide a copy of the Court’s final resolution of

the Order to Show Cause and the hearing transcript to the disciplinary committee of every

state bar and federal court to which Thomas is admitted; (3) a requirement that Thomas
provide a copy of the Court’s final resolution of the Order to Show Cause and the hearing

transcript to his clients in this case and obtain their written consent if he will continue as

counsel in this case; and (4) a formal judicial reprimand. The Court gave Thomas an

opportunity to respond to those proposed sanctions, which he did on March 19, 2020.

       B.      Thomas’s History Of Sanctions Before Other Third Circuit Courts

       Thomas has been here before. In fact, he has a long history of running afoul of courts

in the Third Circuit. A review of that history is in order.

       In Bounasissi v. New York Life Ins. and Annuity Corp., Civ. A. No. 15-7585, 2016 WL

4697333 (D.N.J. Sept. 6, 2016), Thomas represented the plaintiffs. He filed an amended

complaint and two motions for emergency injunctive relief. Thomas also tried to file a

second amended complaint. Judge Simandle struck the second amended complaint

because Thomas did not seek leave, and he denied the emergency motions because

Thomas had not complied with procedural requirements. In granting a motion to dismiss,

Judge Simandle explained that he “brought Plaintiffs’ pleading deficiency to the parties’

attention . . . yet Plaintiffs’ counsel, Joshua Thomas, Esq., failed to even attempt to cure the

deficiency. This is the third time Mr. Thomas has ignored his basic obligations under the

Federal Rules of Civil Procedure in this case.” Id. at * 1 n.2.

       In Akinsanmi v. Nationstar Mortgage, Civ. A. No. 16-7732, 2017 WL 2960579 (D.N.J.

May 25, 2017), Thomas represented the plaintiff. Judge Shipp noted that Thomas failed to

“prosecute his case in a timely manner and fail[ed] to timely and adequately respond to the

Court’s orders.” Id. at * 1. In particular, Thomas did not file a response to an Order to Show

Cause, later sent a letter claiming he did not see the order and that he would comply. But he

didn’t comply. Judge Shipp then required Thomas to explain why the case should not be
dismissed involuntarily pursuant to Fed. R. Civ. P. 41(b), given the “history of delays and

failures to comply with the Court’s orders.” Id. at * 2.

       In Hood v. Victoria Crossing Townhouse Ass’n, Civ. A. No. 18-12259, 2019 WL

3336132 (D.N.J. July 25, 2019), Thomas represented the plaintiffs. His case was dismissed

for lack of subject matter jurisdiction because it violated the Rooker-Feldman doctrine, the

plaintiffs lacked standing, and the New Jersey entire-controversy doctrine barred the claim.

Judge Kugler also found that Thomas “has repeatedly filed suits in this District and in the

Eastern District of Pennsylvania that have been dismissed for lack of subject-matter

jurisdiction . . .. The courts of the Third Circuit have cautioned him regarding his repeated

disregard for court orders and Rules.” Id. at * 9. Thus, the Court issued an Order to Show

Cause why Thomas should not be enjoined from further filings in the District of New Jersey.

After a hearing on the Order to Show Cause, Judge Kugler sanctioned Thomas by barring him

from filing any new lawsuits in the District of New Jersey without prior leave of Court.

       In Wright v. JP Morgan Chase Bank, N.A., Civ. No. 18-8311, 2019 WL 5587262

(D.N.J. Oct. 30, 2019), Thomas represented the plaintiff. Judge Bumb dismissed the

complaint because it asserted claims that were not cognizable and claims for which the

Court had no subject matter jurisdiction for the same reasons as in the Hood case. The

Court noted that the fifth complaint “forced Defendants and [the] Court to address frivolous

issues that should have never been brought in the first instance.” Id. at * 7. Judge Bumb

concluded that Thomas “demonstrate[d] conduct that is not only irresponsible and

inexcusable, but also sheds light on a careless attitude shown to the judicial system” and

“fell short of [the] Court’s expectations for professionalism and practice.” Id. at * 7- * 8.

Judge Bumb therefore issued a judicial reprimand and ordered Thomas to attend a

continuing legal education program discussing the rules for professional conduct. She also
warned Thomas that “similar conduct in future cases will be met with even harsher

discipline and sanctions.” Id. at * 8.

       Compounding his problems, Thomas missed the deadline that Judge Bumb set for

him to take his CLE class. So, on February 6, 2020, Judge Bumb issued an Order to Show

Cause why he failed to comply with the prior Order. In response, Thomas claimed that it was

“exceedingly difficult” to find classes that satisfied the requirement imposed on him. Judge

Bumb then issued an order noting that it was “inexplicable that Mr. Thomas waited until the

ninety-day period had already expired” to raise this issue. (Wright ECF No. 36.) Therefore,

Judge Bumb gave Thomas 10 more days to complete the required CLE.

       In Edwards v. Wells Fargo Bank, N.A., Civ. No. 19-14409 (D.N.J.), Thomas filed a

complaint on behalf of the plaintiffs. One plaintiff wrote to the court to say that he knew

nothing about the case and had never met Thomas. Judge Hillman issued an Order to Show

Cause why Thomas should not be referred to the Chief Judge of the District of New Jersey for

disciplinary action. (Edwards ECF No. 7.) That matter is scheduled for a hearing on April 7,

2020, before Judge Hillman.

       In In re Thomas, 612 B.R. 46, 69 (Bankr. E.D. Pa. 2020), Thomas represented the

debtor. He filed identical schedules on the Debtor’s behalf as he had filed on her behalf in

an earlier bankruptcy, without any effort to update the information. Judge Frank issued an

Order to Show Cause why Thomas should not be held in contempt. At the hearing, Thomas

suggested that the similarities between the schedules were the result of oversights. Judge

Frank did not believe Thomas, though. Instead, he concluded that Thomas’s actions were

intentional. See id. at 65. Thomas also tried to blame his legal assistant for any errors.

Judge Frank held that Thomas’s conduct “must be characterized as a conscious disregard of

his most basic duties as an attorney” and “evidence[d] a distinct lack of concern for the
integrity of the bankruptcy system.” Id. at 67-68. Judge Frank also noted “Thomas’s failure

to fully appreciate the inadequacy of his conduct . . ..” Id. at 69.

                                       LEGAL STANDARD

       “Federal courts possess certain inherent powers, not conferred by rule of statute, to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186 (2017). These powers are

“governed not by rule or statute but by the control necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (quote omitted). The underlying concern

giving the Court such power is “disobedience to the orders of the Judiciary, regardless of

whether such disobedience interfered with the conduct of trial.” Id. at 44 (quote omitted).

       Because a court’s inherent powers are amorphous and potent, courts must exercise

the powers “with restraint and discretion.” Id. “The exercise of a court’s inherent authority

must satisfy two requirements: (1) it must be a reasonable response to the problems and

needs confronting the court’s fair administration of justice, and (2) it cannot be contrary to

any express grant of or limitation on the district court’s power contained in a rule or statute.”

United States v. Wright, 913 F.3d 364, 371 (3d Cir. 2019). Although a court retains the

inherent right to sanction when rules of court or statutes also provide a vehicle for

sanctioning misconduct, resort to these inherent powers is not preferred when other

remedies are available. See In re Prudential Ins. Co. America Sales Practice Litig. Agent

Actions, 278 F.3d 175, 189 (3d Cir. 2002). That is, a court’s inherent power should be

reserved for those cases in which the conduct of a party or an attorney is egregious and no

other basis for sanctions exists. See Martin v. Brown,63 F.3d 1252, 1265 (3d Cir. 1995).
       Courts should not impose sanctions in a manner that would discourage zealous

advocacy. See In re Orthopedic Bone Screw Products Liab. Litig., 193 F.3d 781, 795-96 (3d

Cir. 1999). A court generally must find bad faith before imposing sanctions under its

inherent powers. See In re Prudential, 278 F.3d at 181 & n. 4. Where there is a pattern of

wrongdoing, stronger and more severe inherent sanctions are necessary. See Rep. of

Philippines v. Westinghouse Elec. Corp., 43 F.3d 65, 74 (3d Cir. 1994). This can include

conduct in other cases. See, e.g., Government Employees Ins. Co. v. Nealey, 262 F. Supp.3d

153, 175 (E.D. Pa. 2017). A court should generally consider a wide range of alternative

possible sanctions and choose a sanction that is the minimum that will serve to deter the

undesirable behavior adequately. See Doering v. Union Cty. Bd. of Chosen Freeholders, 857

F.2d 191, 194 (3d Cir. 1988) (discussions sanctions under Fed. R. Civ. P. 11).

                                          ANALYSIS

I.     THOMAS ACTED IN BAD FAITH, MAKING SANCTIONS APPROPRIATE.

       The Court concludes that Thomas willfully disregarded this Court’s Order that he file a

Rule 7.1 disclosure statement and that he willfully disregarded the deadline to respond to

the Court’s Order to Show Cause. Indeed, when the Court pressed Thomas on the reason for

his delay, he claimed that he was waiting on information from his client—a claim that the

Court finds not to be credible. It is notable that Thomas did not attach to his response to the

Court’s Order to Show Cause any correspondence to back up his story that he was trying to

get information from his client, even though the Court explained that the response was his

opportunity to defend himself. Given Thomas’s history of missed deadlines, the Court

concludes that Thomas chose to disregard the deadlines that the Court had imposed, either

because he thought they were not important or for some other reason.
       Notably, Thomas does not make a meaningful argument to the contrary in his

response to the Court’s Order to Show Cause. He admits that he “could have, and likely

should have,” relied on the information in his possession to file a disclosure statement. (ECF

No. 25 at 2.) He claims that the delay was not for a strategic purpose and did not bias

Shelton or FVS, but that’s beside the point. Parties are not free to disregard Court-ordered

deadlines just because doing so will not affect the other parties.

       One of the basic reasons that courts have the inherent power to issue sanctions is to

ensure compliance with their orders. Here, if the Court did not sanction Thomas, that failure

would imply that Thomas’s conduct wasn’t all that bad. It was all that bad, though, especially

because it came at the tail end of Thomas’s history of disregarding deadlines.

II.    SANCTIONS IMPOSED

       Having determined that sanctions are appropriate, the Court must decide what

sanctions to impose. In making that determination, the Court seeks the least significant

sanction that will correct or deter similar conduct from Thomas in the future. The Court is

mindful that this stems from Thomas’s failure to file a Rule 7.1 disclosure statement, which

some might see as a minor matter. It goes beyond that, though, because it is the

culmination of a pattern of conduct and entails the willful disregard of several of the Court’s

orders. In addition, in fashioning its sanctions, the Court is mindful of Thomas’s history of

sanctions. The Court is not sanctioning Thomas for those past violations. However, the prior

sanctions, and Thomas’s failure to change his ways, demonstrate that harsher sanctions are

necessary to make the point.

       A.      Monetary Sanctions

       Thomas’s conduct did not impact Shelton or FVS because the Rule 7.1 disclosure

statement was not for their benefit, it was for the Court. However, the Court is still of the
view that some monetary sanction is appropriate here. There is no doubt that the Court

issued a valid order, Thomas had knowledge of it, and he disobeyed it. Under the

circumstances, the Court can and in this case should impose a financial sanction. See F.T.C.

v. Lane Labs-USA, Inc., 624 F.3d 575, 582 (3d Cir. 2010).

       The Court proposed a monetary sanction of $250/day for the time that Thomas was

in violation of this Court’s Order to file a disclosure statement, from February 3 until March

6. That is a total of 32 days, so the sanction would be $8,000. When imposing monetary

sanctions, courts should take into account the party’s financial resources. See Doering, 857

F.2d at 195-96. In his response, Thomas explains that he is a solo practitioner, and that a

sanction of $8,000 would amount to between one- and two-months income.

       The Court concludes that, under the circumstances, such a sanction would be too

harsh. This would be true in any environment, and it is particularly true now, when so many

practitioners face financial distress as a result of the COVID-19 pandemic. Accordingly, the

Court will reduce the proposed sanction by 80%, to a sanction of $50/day, or a total of

$1,600, to be paid into the Court’s registry. The Court notes that the sanction is higher than

the one Judge Frank imposed in Thomas. But Thomas’s history tells the Court that prior,

lower monetary sanctions have not resulted in better behavior.

       B.     Disciplinary Reporting

       Thomas’s conduct in these cases calls into question his competence to practice law.

At its most basic, the practice of law requires lawyers to respect and adhere to the rules and

orders of the courts before which they appear. Thomas has not done that. What’s more, he

has failed to do it time and time again. Judge Bumb tried to help Thomas by sending him to

a CLE on professionalism. But the class doesn’t seem to have gotten through to him.
       In his response to the Order to Show Cause, Thomas claims that the sanction is too

broad and unduly burdensome and that it would impact his practice and because other

disciplinary committees would not have jurisdiction to consider these issues. The Court

disagrees. Those committees can decide for themselves whether Thomas’s conduct

warrants discipline. If so, then any time that Thomas must spend defending himself will be

of his own making. Because Thomas’s conduct calls into question his fitness to practice, the

Court will order Thomas to send this Memorandum, the Order that will be issued

simultaneously, and the transcript of the hearing on March 12 to the disciplinary committee

for every state bar and every federal court to which Thomas is admitted. Thomas shall also

provide a copy of this Memorandum, the Order, and the transcript to Judge Hillman as he

considers whether to refer Thomas for disciplinary action. Thomas must provide the Court

with a sworn statement and proof of delivery of these submissions.

       C.     Client Reporting

       Thomas’s conduct in this case calls into question whether his clients would want him

to continue as counsel in this case. In his response to the Court’s Order to Show Cause, he

claims that his clients are considering obtaining new counsel. However, no other counsel

has appeared as of yet. In addition, Thomas says that any new counsel might be his co-

counsel. Because the prospect of Thomas’s continued involvement in the case remains, the

Court believes it is important for Thomas’s clients to have the information to make a fully-

informed decision about whether to continue with Thomas as their counsel. Therefore, the

Court will require Thomas to provide the material to his clients and to provide a sworn

statement that he has done so. His clients must inform the Court in writing if they intend to

proceed with Thomas as their lawyer.

       D.     Reprimand
       Though symbolic, the Court believes that a judicial reprimand is important here. In his

response to the Order to Show Cause, Thomas asks the Court to reconsider and says that he

has “previously stated an apology.” (ECF No. 25 at 7.) Yet the Court found Thomas

unapologetic at the hearing on March 12. Thomas also says that his failure to respond was

not done intentionally. Again, the Court disagrees. Thomas willfully disregarded the

deadlines. Such conduct warrants a reprimand.

                                        CONCLUSION

       The Court recognizes that the sanctions it is imposing here are significant. Lighter

sanctions do not seem to have made the point with Thomas, though. Thus, in the Court’s view,

these sanctions are the lightest sanctions that will convey to Thomas the seriousness of his

conduct and therefore, hopefully, have the appropriate deterrent effect. The Court is aware

that Thomas has other cases pending in the Eastern District of Pennsylvania. Hopefully, his

conduct will improve. An appropriate Order follows.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
